EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Fortunado on February 26, 2021.

The application has been amended as follows: 

In the Title:
METHOD AND SYSTEM FOR ASSOCIATING MULTIPLE PERSONS WITH A VIRTUAL TRANSACTION IN AN ENVIRONMENT

In the Claims:

8. (Currently Amended) A system for compiling a virtual transaction associated with at least two persons within an environment having a plurality of purchasable items comprising: 
a plurality of visual sensors located throughout the environment; 
a controller configured to: 
acquire, using at least one visual sensor disposed within the environment, first image information including the at least two persons; 

identify a second person of the at least two persons based on the first image information, wherein identifying the second person comprises classifying    the second person into the respective class of the plurality of predetermined classes; 
determine based on the first image information that the identified at least two persons should be associated with a single virtual transaction, such that identified behaviors of each of the identified at least two persons are used to update the single virtual transaction; 
acquire, using the at least one visual sensor disposed within the environment, second image information including at least one of the two identified persons and at least one item of the plurality of purchasable items; 
identify, using the second image information, the at least one item and a behavior of the at least one of the two identified persons relative to the identified at least one item, wherein identifying the behavior of the at least one of the two identified persons comprises classifying the behavior into one of a plurality of predefined behavior types; 
update, based on the identified behavior and the class of the at least one identified person, the virtual transaction; and 
after determining that the first person is associated with the second person: 
continuing to monitor via the at least one visual sensor interactions between the first person and the second person to update a customer association score for pairing the first person and the second person; and 

placing representations of [[the]] first items that the first person has been observed interacting with into a first individual data structure associated with the first person and not associated with the second person; and 
maintaining representations of second items that the second person has been observed interacting with in the single virtual transaction as aAtty. Dkt. No.: 000000741.USU1 (079345) second individual data structure associated with the second person and not associated with the first person.

38. (Currently Amended) A system for compiling a virtual transaction associated with at least two persons within an environment having a plurality of purchasable items comprising: 
a plurality of visual sensors located throughout the environment; 
a controller configured to: 
acquire, using at least one visual sensor disposed within the environment, first image information including the at least two persons; 
identify a first person of the at least two persons based on the first image information, wherein identifying the first person comprises classifying the first person into a respective class of a plurality of predetermined classes; 
identify a second person of the at least two persons based on the first image information, wherein identifying the second person comprises classifying the second person into the respective class of the plurality of predetermined classes; 

acquire, using the at least one visual sensor disposed within the environment, second image information including at least one of the two identified persons and at least one item of the plurality of purchasable items; 
identify, using the second image information, the at least one item and a behavior of the at least one of the two identified persons relative to the identified at least one item, wherein identifying the behavior of the at least one of the two identified persons comprises classifying the behavior into one of a plurality of predefined behavior types; 
update, based on the identified behavior and the class of the at least one identified person, the virtual transaction; and 
after determining that the first person is associated with the second person: 
continuing to monitor via the at least one visual sensor interactions between the first person and the second person to update a customer association score for pairing the first person and the second person, wherein the customer association score is updated using a time-based decay function that lowers the customer association 
in response to the customer association score being below a disassociation threshold value, disassociating the first person and the second person, wherein disassociating the first person and the second person comprises: 

maintaining representations of second items that the second person has been observed interacting with in the single virtual transaction as a second individual data structure associated with the second person and not associated with the first person.

Reasons for Allowance 
	The following is an Examiner’s statement of reasons for allowance: 

Reasons for Overcoming the 112(a) Rejections
	Applicant's arguments, filed 01/06/2021, with respect to the 112(a) rejections have been fully considered and are persuasive. Applicant’s specification (Spec: [0048]) details parameters and potential algorithms relating to the customer association score. As such, one of ordinary skill in the art would have been provided with sufficient detail to be able to perform the monitoring to update the customer association score. 

Reasons for Overcoming the 112(b) Rejections
	Applicant's arguments, filed 01/06/2021, with respect to the 112(b) rejections have been fully considered and are persuasive. One of ordinary skill in the art would understand the plain meaning of the limitation with sufficient clarity to define the metes and bounds of the claims. 

Prior Art considerations
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. 

Previously cited Alvarez et al. (US 20170091850 A1), hereinafter Alvarez, teaches a computer-implemented method of compiling a virtual transaction associated with at least two persons within an environment having a plurality of purchasable items (Alvarez: [0035]), the method comprising: acquiring, using at least one visual sensor disposed within the environment, first image information including the at least two persons (Alvarez: [0070]); identifying a first person of the at least two persons based on the first image information, wherein identifying the first person comprises classifying the first person into a respective class of a plurality of predetermined classes (Alvarez: [0020], [0070-0071]); identifying a second person of the at least two persons based on the first image information, wherein identifying the second person comprises classifying the second person into the respective class of the plurality of predetermined classes (Alvarez: [0020], [0070-0071]); determining based on the first image information that the identified at least two persons should be associated with a single virtual transaction, such that the identified behaviors of each of the identified at least two persons are used to update the single virtual transaction (Alvarez: [0070-0071], [0119], [0149]); acquiring, using at least one visual sensor disposed within the environment, second image information including at least one of the two identified persons and at least one item of the plurality of purchasable items (Alvarez: [0021]); identifying, using the second image information, the at least one item and a behavior of at least one of the two identified persons relative to the identified at least one item (Alvarez: [0021]); and updating, based on the identified behavior and the class of the at least one identified person, the virtual transaction (Alvarez, see at least [0021-0022]), but does not explicitly teach that identifying the behavior of the at least one of the two identified persons comprises classifying the behavior into one of a plurality of predefined behavior types.

identifying the behavior of the at least one of the two identified persons comprises classifying the behavior into one of a plurality of predefined behavior types (Reid: [0016], [0019], [0108]), but does not explicitly teach disassociating the first and second person. 

Previously cited Lessin et al. (US 9794359 B1), hereinafter Lessin, teaches a method of associating customers, including after determining that the first person is associated with the second person: continuing to monitor interactions between the first person and the second person to determine customer association for pairing the first person and the second person; and in response to an association value being below a disassociation threshold value, disassociating the first person and the second person (Lessin: Col. 25, Ln. 29-40, Col. 26, Ln. 16-27), but does not explicitly teach wherein disassociating the first person and the second person comprises: placing representations of the first items that the first person has been observed interacting with into a first individual data structure associated with the first person and not associated with the second person; and maintaining representations of the second items that the second person has been observed interacting with in the single virtual transaction as a second individual data structure associated with the second person and not associated with the first person.

Previously cited reference, Abraham et al. ‘953 (US 2013/0211953 A1), hereinafter Abraham ‘953, teaches wherein disassociating comprises: placing representations of the first items that the first person has been observed interacting with into a first individual data structure; and maintaining representations of the second items that the second person has been observed interacting with (Abraham, see at least [0040], [0044], [0046-0047]), but does not 

Previously cited reference, Argue et al. (US 2014/0213366 A1), hereinafter Argue, teaches items different users have interacted with being placed into different data structures (Argue: [0027], [0067]), yet does not explicitly teach observed interactions.

While Alvarez, Reid, Lessin, Abraham ‘953, and Argue teach each of the functions of the recited invention, the combination of references does not fully capture the structure and interplay of the elements as recited in the claims. 

Examiner Comment
The Examiner notes the previously cited non-patent literature document titled Detection and Tracking of Shopping Groups in Stores, by Haritaoglu et al., cited on PTO 892 as Reference U and hereinafter referred to as Haritaoglu. Haritaoglu describes detecting persons in a shopping group. Although disclosing such features, Haritaoglu does not describe dissociating shoppers. As such, Haritaoglu does not remedy the deficiencies of the noted prior art.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625